DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 12 is rejected under 35 U.S.C. 101 because neither the specification nor the claim provides a definition for "computer-readable storage medium." As the specification and claim are silent on this matter, the term must be given its broadest reasonable interpretation which does not preclude the claimed computer-readable storage medium from being directed to non-statutory embodiments such as electromagnetic signals, or carrier waves (See in re Nuijten CAFC 2006-1371).
 	Note: Applicant may overcome the 35 USC § 101 rejection by amending the claim to recite "a non-transitory computer-readable storage medium.”
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burbridge et al. (US 2018/0091431 A1, hereinafter “Burbridge”) in view of Quinn et al. (US 7,610,330 B1) and Arumilli et al. (US 2015/0271081 A1, hereinafter “Arumilli”).
Regarding claims 1, 11 and 12, Burbridge teaches a network switching device (Figs. 2, 6, 7, ¶ [0030]) to be connected to a network, comprising: a communication unit; an information collection unit configured to obtain information on a network state of the network from first and second information for packets received through the communication unit (¶ [0093], ¶ [0081], the packets of respective flows are analyzed by a flow analysis module to determine their respective flow characteristics such as round-trip delay, ¶ [0080], the flows to which respective packets belong may be identified from the source and destination addresses, ¶ [0093], ¶ [0036]- ¶ [0039]); a marking reference calculation unit configured to calculate a marking reference based on the second information (Figs. 6, 7, ¶ [0046], ¶ [0069], preferred embodiments bias the loss (i.e. dropping) and/or marking of data items (such as packets) to discriminate in favour of particular flows and/or prioritize the forwarding of data items within certain flows. ¶ [0072], ¶ [0082], ¶ [0084], The differentiation in forwarding processes for different flows/subsets could be done such that packets from flows/subsets having a smaller RTT get forwarded with a higher priority (or with a shorter delay) than those from flows/subsets with a larger RTT.  Alternatively, it could be done such that packets from flows/subsets having a smaller RTT are allocated a larger proportion of the total bandwidth available for forwarding than those from flows/subsets with a larger RTT, or such that fewer packets of those "smaller RTT" flows/subsets get congestion-marked or dropped, for example. ¶ [0085] and ¶ [0058], ¶ [0091], ¶ [0092], adjust the marking/drop rate or a flow based upon the flow RTT and current queue length (i.e., number of packets in the queue)) when it is determined that the network state has changed based on the first information (¶ [0093], When a packet arrives, it is classified into a flow based on the source and destination indications in its header. This allows the packet to be classified as a packet of the previous flow or as a packet of a potential new flow, ¶ [0094], ¶ [0095], start the new flow with a more appropriate prioritization that a default prioritization) and a marking execution unit configured to perform marking indicating a congestion degree of the network on at least a part of the packets received through the communication unit based on the calculated marking reference (Figs. 2, 6, 7, ¶ [0069], dropping/marking of data items (such as packets) to discriminate in favour of particular flows and/or prioritize the forwarding of data items within certain flows. In preferred  embodiments, selected flows can be allowed a larger proportion of the available bandwidth by giving them proportionally less congestion signalling and allowing TCP to operate at a higher throughput); wherein the marking reference calculation unit determines that the network state has changed when the first information represents the packet is associated with a potential new flow (¶ [0093]-¶ [0095]), and the marking reference calculation unit keeps updating the marking reference based on the second information whenever the network state has changed, such that the marking reference is updated adaptively by reflecting the congestion degree of the network (¶ [0039], performance characteristic for a subset may be determined in dependence on one or more current and/or most recent time measures in respect of data items of the subset/flow, ¶ [0040], exponentially-weighted moving average to assign greater weight to more recent time measures, ¶ [0041], ¶ [0069], ¶ [0026], determining respective performance characteristics for the flows/subsets, ¶ [0027], forwarding process dependent on the respective performance characteristics for the flows/subsets).

 	Quinn teaches determining a new data flow/status change when the first information represents that a start packet or an end packet of a flow is included in the packets (col. 11, lines 39-45, transmitting SYN packet to initiate TCP handshake, col. 12, lines 49-66, For TCP flow, receive module can determine a new data flow by detecting SYN and/or SYN/ACK packets. However, a new data flow can simply be a data flow for which there is no corresponding entry in the flow database).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine, at the marking reference calculation unit, that the network state has changed when the first information represents that a start packet or an end packet of a flow is included in the packets in the system of Burbridge. The motivation for doing this is a matter of design choice (col. 12, lines 49-66 of Quinn). 
	Burbridge in view of Quinn does not explicitly teach the marking execution unit counts the number of packets received through the communication unit, performs the marking on one of the counted packets when the counted number of packets is greater than or equal to the number of packets defined by the marking reference, and resets the counted number of packets, and the marking execution unit performs the marking such that each distance between two adjacent packets on which the marking is performed becomes identical.
 	Arumilli teaches the marking execution unit counts the number of packets/byte received through the communication unit, performs the marking on one of the counted packets when the counted number of packets/bytes is greater than or equal to the ¶ [0026], a buffer flow counter maintains an up-to-date byte/packet count of bytes. ¶ [0030], it is determined whether the flow byte counter is greater than a first (mark) threshold, ¶ [0031], if the flow byte counter is greater than the first threshold, then packets/bytes leaving the buffer are marked for rate or flow control. Marking is performed probabilistically such that, e.g., one out of every 100 packets is marked (as opposed to, e.g., marking every packet)), and resets the counted number of packets, and the marking execution unit performs the marking such that each distance between two adjacent packets on which the marking is performed becomes identical (¶ [0031], marking is performed probabilistically such that, e.g., one out of every 100 packets is marked (as opposed to, e.g., marking every packet). Instead of one out of every 100 packets being marked, two out of every 100 hundred packets can be marked if the count value in the elephant flow byte counter is greater than another threshold. Where it is obvious that after one out of 100 packet is marked, the counter resets the counted number of packets to count the next 100 packets to determine the next packet to mark.).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to count the number of packets received through the communication unit and perform the marking on one of the counted packets when the counted number of packets is greater than or equal to the number of packets defined by the marking reference, such that each distance between two adjacent packets on which the marking is performed becomes identical, and to reset the counted number of packets in the system of Burbridge in view of Quinn to achieve dynamic throttling of flows (¶ [0031] of Arumilli).
Burbridge: ¶ [0032], ¶ [0034], and ¶ [0058]).
Regarding claim 9, Burbridge in view of Quinn and Arumilli teaches the network switching device of claim 1, wherein the marking execution unit performs the marking on a flow basis (Burbridge: ¶ [0058], ¶ [0072], giving one flow more packet loss/marks than the other).
 	Regarding claim 10, Burbridge in view of Quinn and Arumilli teaches the network switching device of claim 9, wherein marking references applied to respective flows have different values (Burbridge: ¶ [0072], giving one flow more packet loss/marks than the other).
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burbridge in view of Quinn and Arumilli as applied to claim 3 above, and further in view of Chen et al. (US 2011/0205895 A1, hereinafter “Chen”).
 	Regarding claim 4, Burbridge in view of Quinn and Arumilli teaches the network switching device of claim 3.
Burbridge does not explicitly teach wherein the information collection unit obtains a target queue length of the communication unit from the latency demand, and

 	Chen teaches wherein the information collection unit obtains a target queue length of the communication unit from the latency (¶ [0023], an estimator configured to estimate a maximum queue length at a buffer of a router on a network path between the transmitter and a receiver based on a maximum observed delay for traffic to travel from the transmitter to the receiver; an estimator configured to estimate a current queue length at the buffer of the router based on an observed delay for one or more specified packets to travel from the transmitter to the receiver) and the marking reference calculation unit calculates the marking reference based on the obtained target queue length as well as the second information received through the communication unit (¶ [0023], controller configured to control traffic between the transmitter and receiver over said network path, based on said estimates of current queue length and maximum queue length. ¶ [0079], ¶ [0081], the average 
queue size is compared to two thresholds, a minimum threshold and a maximum 
threshold.  When the average queue size is less than the minimum threshold, no 
packets are marked.  When the average queue size is greater than the maximum 
threshold, every arriving packet is marked. ¶ [0088], ¶ [0095]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to obtain a target queue length of the communication unit from the latency demand and to calculate the marking reference based on the obtained target queue length as well as the second information received through the 
¶ [0016] of Chen).
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burbridge in view of Quinn, Arumilli and Chen as applied to claim 4 above, and further in view of Chen et al. (US 2011/0205889 A1, hereinafter “Chen’889”).
 	Regarding claim 5, Burbridge in view of Quinn, Arumilli and Chen teaches the network switching device of claim 4.
 	Burbridge in view of Quinn and Chen does not explicitly teach wherein the marking reference calculation unit calculates the marking reference such that a current queue length of the communication unit remains within a predetermined range from the obtained target queue length and without exceeding the obtained target queue length.
	Chen’889 teaches calculate the marking reference such that a current queue length remains within a predetermined range from the target/maximum queue length and without exceeding the target/maximum queue length (¶ [0048], maximum threshold (current) queue length is chosen to be less than the maximum buffer length. When the queue size is greater than maximum threshold queue length, all packets are marked. In other words, the current queue length remains within a predetermined range from the maximum buffer length.).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to calculate the marking reference such that a current queue length of the communication unit remains within a predetermined range from the obtained target queue length and without exceeding the obtained target queue length in the system of Burbridge in view of Quinn, Arumilli and Chen to avoid queue overflow.
6 is rejected under 35 U.S.C. 103 as being unpatentable over Burbridge in view of Quinn and Arumilli as applied to claim 1 above, and further in view of Montuno et al. (US 7,298,699 B1, hereinafter “Montuno”).
	Regarding claim 6, Burbridge in view of Quinn and Arumilli teaches the network switching device of claim 1.
Burbridge in view of Quinn does not explicitly teach wherein the marking reference calculation unit calculates the marking reference using a TCP fluid model .
Montuno teaches calculate the marking reference using a TCP fluid model (Abstract, fluid-flow model of TCP, col. 2, lines 45-55, mark/drop routine is executed based on the calculated mark/drop probability, col. 4, line 54-col. 5, line 3, simplified rate-based fluid-flow model of a TCP source).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to calculate the marking reference using a TCP fluid model in the system of Burbridge in view of Quinn and Arumilli to be able to determine the stability requirements for the congestion control (col. 4, line 54-col. 5, line 3 of Montuno).
Allowable Subject Matter
12.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim, the intervening claim and “wherein the target queue length is determined based on predetermined factors comprising the number of flows transmitted through the output port of the communication unit, and the link capacity of 
Response to Arguments
13.	Applicant’s arguments with respect to claims 1, 11 and 12 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477